PER CURIAM.
We think we have not overlooked the points in the case which have been urged on this motion for reargument. To recapitulate the opinion hitherto delivered by us, and to answer the defendants’ brief, it is necessary to say simply this: It may very well be—nay, more, it is the law—that an agreement on the part of Stewart to pay the plaintiff’s mortgage, entered into at the time the title was taken for Stewart or the bank' by the defendant 'Nagle, would have constituted sufficient consideration for the. extension of the mortgage; for this would be giving to the mortgagee a new security. But the trouble with this point in the case is that the negotiations entered into between the parties resulted *655in giving the collateral bond of Stewart, payable in six months. In this sealed agreement, as hitherto said, merged all the previous oral negotiations, and we cannot go behind it. As to the validity of the alleged second extension of time, the answer to it is that it was without consideration, because, when such extension is claimed to have been agreed upon, Stewart was already liable for the debt on his collateral bond, payable in six months. Therefore the plaintiff received no new or additional security, and, within the authority of Olmstead v. Latimer, 158 N. Y. 313, 53 N. E. 5, 43 L. R. A. 685, the extension was inoperative.
The motion for reargument is denied. All concur.